Case 1:21-cv-04104-DG-JRC Document 1 Filed 07/21/21 Page 1 of 19 PageID #: 1




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK

JOHN E. MCLENDON, MOHAMMAD N. ALTAF,
DONNA COBURN, RICHEI LEYVA, and FAIZA RANA,
individually and on behalf of others similarly situated,

                  Plaintiffs,

v.                                                          CLASS ACTION COMPLAINT

                                                            Docket No.: 21cv4104
                                                            Jury Trial Demanded: Yes

MIDLAND CREDIT MANAGEMENT, INC.,

              Defendant.
___________________________________________/

Plaintiffs, John E. McLendon, Mohammad N. Altaf, Donna Coburn, Richei Leyva, and Faiza

Rana, individually and on behalf of others similarly situated (“Plaintiffs”), by and through their

attorney, Subhan Tariq, Esq., as and for their Complaint against Defendant, Midland Credit

Management, Inc., (hereinafter referred to as “Defendant”), respectfully set forth, complain and

allege, upon information and belief, the following:

                                             PARTIES

     1. Plaintiff John E. McLendon is a resident of State of New York and currently resides at

        3808 Beach Channel Drive, Apt #3E, Far Rockaway, NY 11691.

     2. Plaintiff Mohammad N. Altaf is a resident of State of New York and currently resides at

        16 Iroquois Avenue, Selden, NY 11784.

     3. Plaintiff Donna Coburn is a resident of State of Connecticut and currently resides at 155

        Holl Street, Manchester, CT 06040.




                                                1
Case 1:21-cv-04104-DG-JRC Document 1 Filed 07/21/21 Page 2 of 19 PageID #: 2




  4. Plaintiff Richei Leyva is a resident of State of Florida and currently resides at 1128 NW

     7th Avenue, Apt. #705, Miami, FL 33136.

  5. Plaintiff Faiza Rana is a resident of State of New York and currently resides at 16 Iroquois

     Avenue, Apt #1, Selden, NY 11784.

  6. Defendant Midland Credit Management, Inc. is a company engaged in the business of

     collecting debts with a principal place of business located at 2365 Northside Dr #300, San

     Diego, CA 92108.

  7. All Plaintiffs are a “consumer” as defined by the FDCPA, 15 USC § 1692a(3).

  8. Defendant is a “debt collector” as defined and used in the FDCPA under 15 USC §

     1692a(6).

                                  FACTUAL ALLEGATIONS

  9. Plaintiffs repeat, reiterate, and incorporate the allegations contained in all preceding

     paragraphs of this Complaint with the same force and effect as if the same were fully set

     forth at length herein.

John E. McLendon

  10. Upon information and belief, Defendant, on behalf of a third-party, began efforts to collect

     an alleged consumer debt from Plaintiff.

  11. On December 16, 2020, Plaintiff ran his Experian credit report and noticed that Defendant

     was reporting five accounts on his Experian credit report.

  12. As a result, Plaintiff sent a cease and desist letter, dated December 22, 2020, to Defendant.

     See Exhibit A.

  13. In the above-referenced cease and desist letter, Plaintiff explicitly stated: “These are not

     my accounts. I do not owe you any money. Please do no call me or have any of your




                                                2
Case 1:21-cv-04104-DG-JRC Document 1 Filed 07/21/21 Page 3 of 19 PageID #: 3




     affiliates call me and please do not send me any type of documentation regarding these

     accounts. Therefore this is a complete cease and desist for you and any other creditors that

     you will try assign to collecting on these accounts.” Id.

  14. Plaintiff’s cease and desist letter was sent to Defendant via certified mail. See Exhibit B.

  15. According to USPS, Defendant received Plaintiff’s cease and desist letter on February 1,

     2021. See Exhibit C.

  16. However, Plaintiff received two debt collection letters, both dated February 17, 2021, from

     Defendant. See Exhibit D.

  17. Furthermore, Defendant’s aforementioned debt collection letters, both dated February 17,

     2021, also stated: “Please understand this is a communication from a debt collector. This

     is an attempt to collect a debt. Any information obtained will be used for that purpose.” Id.

Mohammad N. Altaf

  18. Upon information and belief, Defendant, on behalf of a third-party, began efforts to collect

     an alleged consumer debt from Plaintiff.

  19. On April 5, 2021, Plaintiff ran his Experian credit report and noticed that Defendant was

     reporting an account on his Experian credit report.

  20. As a result, Plaintiff sent a cease and desist letter, dated April 7, 2021, to Defendant. See

     Exhibit E.

  21. In the above-referenced cease and desist letter, Plaintiff explicitly stated: “This is not my

     account. I do not owe you any money. Please do no call me or have any of your affiliates

     call me and please do not send me any type of documentation regarding this account.

     Therefore this is a complete cease and desist for you and any other creditors that you will

     try assign to collecting on this account.” Id.




                                                3
Case 1:21-cv-04104-DG-JRC Document 1 Filed 07/21/21 Page 4 of 19 PageID #: 4




  22. Plaintiff’s cease and desist letter was sent to Defendant via certified mail. See Exhibit F.

  23. According to USPS, Defendant received Plaintiff’s cease and desist letter on April 14,

     2021. See Exhibit G.

  24. However, Plaintiff received a debt collection letter, dated April 30, 2021, from Defendant.

     See Exhibit H.

  25. Furthermore, Defendant’s aforementioned debt collection letter, dated April 30, 2021, also

     stated: “Please understand this is a communication from a debt collector. This is an attempt

     to collect a debt. Any information obtained will be used for that purpose.” Id.

Donna Coburn

  26. Upon information and belief, Defendant, on behalf of a third-party, began efforts to collect

     an alleged consumer debt from Plaintiff.

  27. On December 15, 2020, Plaintiff ran her Experian credit report and noticed that Defendant

     was reporting an account on her Experian credit report.

  28. As a result, Plaintiff sent a cease and desist letter, dated December 16, 2020, to Defendant.

     See Exhibit I.

  29. In the above-referenced cease and desist letter, Plaintiff explicitly stated: “This is not my

     account. I do not owe you any money. Please do no call me or have any of your affiliates

     call me and please do not send me any type of documentation regarding this account.

     Therefore this is a complete cease and desist for you and any other creditors that you will

     assign to collecting on this account.” Id.

  30. Plaintiff’s cease and desist letter was sent to Defendant via certified mail. See Exhibit J.

  31. According to USPS, Defendant received Plaintiff’s cease and desist letter on January 4,

     2021. See Exhibit K.




                                                  4
Case 1:21-cv-04104-DG-JRC Document 1 Filed 07/21/21 Page 5 of 19 PageID #: 5




   32. However, Plaintiff received a debt collection letter (with a chain of title letter), dated

      January 26, 2021, from Defendant. See Exhibit L.

   33. Defendant’s aforementioned debt collection letter, dated January 26, 2021, also stated:

      “We have also enclosed documents regarding the account.” Id.

   34. Notably, Plaintiff never requested validation documentation in her aforementioned cease

      and desist letter to Defendant.

   35. Furthermore, Defendant’s aforementioned debt collection letter, dated January 26, 2021,

      also stated: “Please understand this is a communication from a debt collector. This is an

      attempt to collect a debt. Any information obtained will be used for that purpose.” Id.

   36. Plaintiff also received a debt collection letter, dated May 1, 2021, from Defendant. See

      Exhibit M.

   37. Defendant’s aforementioned debt collection letter, dated May 1, 2021, offered settlement

      options to resolve the alleged debt Id.

   38. Furthermore, Defendant’s aforementioned debt collection letter, dated May 1, 2021, also

      stated: “Please understand this is a communication from a debt collector. This is an attempt

      to collect a debt. Any information obtained will be used for that purpose.” Id.

Richei Leyva

   39. Upon information and belief, Defendant, on behalf of a third-party, began efforts to collect

      an alleged consumer debt from Plaintiff.

   40. On May 6, 2021, Plaintiff ran his Experian credit report and noticed that Defendant was

      reporting an account on his Experian credit report.

   41. As a result, Plaintiff sent a cease and desist letter, dated May 7, 2021, to Defendant. See

      Exhibit N.




                                                 5
Case 1:21-cv-04104-DG-JRC Document 1 Filed 07/21/21 Page 6 of 19 PageID #: 6




   42. In the above-referenced cease and desist letter, Plaintiff explicitly stated: “This is not my

      account. I do not owe you any money. Please do no call me or have any of your affiliates

      call me and please do not send me any type of documentation regarding this account.

      Therefore this is a complete cease and desist for you and any other creditors that you will

      try assign to collecting on this account.” Id.

   43. Plaintiff’s cease and desist letter was sent to Defendant via certified mail. See Exhibit O.

   44. According to USPS, Defendant received Plaintiff’s cease and desist letter on May 17, 2021.

      See Exhibit P.

   45. However, Plaintiff received a debt collection letter, dated May 24, 2021, from Defendant.

      See Exhibit Q.

   46. Furthermore, Defendant’s aforementioned debt collection letter, dated May 24, 2021, also

      stated: “Please understand this is a communication from a debt collector. This is an attempt

      to collect a debt. Any information obtained will be used for that purpose.” Id.

Faiza Rana

   47. Upon information and belief, Defendant, on behalf of a third-party, began efforts to collect

      an alleged consumer debt from Plaintiff.

   48. On March 13, 2020, Plaintiff ran her Experian credit report and noticed that Defendant was

      reporting four accounts (“PRA accounts”) on her Experian credit report.

   49. Plaintiff then sent a debt validation request letter, dated September 21, 2020, to Defendant.

      See Exhibit R.

   50. Plaintiff then received a debt collection letter, dated December 23, 2020, from Defendant.

      See Exhibit S.




                                                 6
Case 1:21-cv-04104-DG-JRC Document 1 Filed 07/21/21 Page 7 of 19 PageID #: 7




  51. As a result, Plaintiff sent a cease and desist letter, dated January 19, 2021, to Defendant.

     See Exhibit T.

  52. In the above-referenced cease and desist letter, Plaintiff explicitly stated: “This is not my

     account. I do not owe you any money. Please do not call me or have any of your affiliates

     call me and please do not send me any type of documentation regarding this account. This

     is a complete cease and desist for you and any other creditors that you will assign to

     collecting on this account.” Id.

  53. Plaintiff’s cease and desist letter was sent to Defendant via certified mail. See Exhibit U.

  54. According to USPS, Defendant received Plaintiff’s cease and desist letter on January 29,

     2021. See Exhibit V.

  55. However, Plaintiff received a debt collection letter, dated February 12, 2021, from

     Defendant. See Exhibit W.

  56. Furthermore, Defendant’s aforementioned debt collection letter, dated February 12, 2021,

     also stated: “Please understand this is a communication from a debt collector. This is an

     attempt to collect a debt. Any information obtained will be used for that purpose.” Id.

  57. These are clearly tactics to misinform, mislead, or deceive consumers about the nature and

     status of their account so as to assist Defendant in its goal of collecting on debt from these

     consumers.

                                  CLASS ALLEGATIONS

  58. Plaintiffs brings this claim on behalf of the following class, pursuant to Fed. R. Civ. P.

     23(a) and 23(b)(3), on behalf of themselves and all persons/consumers, along with their

     successors-in-interest, who have received similar letters/communications from Defendant

     which, as alleged herein, are in violation of the FDCPA, as of the date of Plaintiffs’




                                               7
Case 1:21-cv-04104-DG-JRC Document 1 Filed 07/21/21 Page 8 of 19 PageID #: 8




     Complaint (the “Class”). Excluded from the Class is Defendant herein, and any person,

     firm, trust, corporation, or other entity related to or affiliated with Defendant, including,

     without limitation, persons who are officers, directors, employees, associates or partners

     of Defendant. Upon information and belief, hundreds of persons have received

     letters/communications from Defendant, which violate various provisions of the FDCPA.

  59. The identities of all class members are readily ascertainable from the records of Defendant

     and those companies and entities on whose behalf it attempts to collect debts.

  60. Excluded from Plaintiff Class is Defendant and all officers, members, partners, managers,

     directors, and employees of Defendant and its respective immediate families, and legal

     counsel for all parties to this action and all members of their immediate families.

  61. There are questions of law and fact common to Plaintiff Class, which common issues

     predominate over any issues involving only individual class members. The principal issue

     is whether Defendant’s written communications to consumers violate 15 U.S.C. §

     1692c(c), 1692d – preface, 1692e, and 1692f.

  62. Plaintiffs’ claims are typical of the class members, as all are based upon the same facts and

     legal theories.

  63. Plaintiffs will fairly and adequately protect the interests of Plaintiff Class defined in this

     Complaint. Plaintiffs have retained counsel with experience in handling consumer lawsuits,

     complex legal issues, and class actions, and neither Plaintiffs nor Plaintiffs’ attorneys have

     any interests, which might cause them not to vigorously pursue this action.

  64. This action has been brought, and may properly be maintained, as a class action pursuant

     to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

     defined community interest in the litigation:




                                                8
Case 1:21-cv-04104-DG-JRC Document 1 Filed 07/21/21 Page 9 of 19 PageID #: 9




       A. Numerosity: Plaintiffs are informed and believe, and on that basis allege, that

          Plaintiff Class defined above is so numerous that joinder of all members would

          be impractical.

       B. Common Questions Predominate: Common questions of law and fact exist as to

          all members of Plaintiff Class and those questions predominate over any questions

          or issues involving only individual class members. The principal issue is whether

          Defendant’s written communications to consumers violate 15 U.S.C. § 1692c(c),

          1692d – preface, 1692e, and 1692f.

       C. Typicality: Plaintiffs’ claims are typical of the claims of the class members. Plain-

          tiffs and all members of Plaintiff Class have claims arising out of Defendant’s

          common uniform course of conduct complained of herein.

       D. Adequacy: Plaintiffs will fairly and adequately protect the interests of the class

          members insofar as Plaintiffs have no interests that are adverse to the absent class

          members. Plaintiffs are committed to vigorously litigating this matter. Plaintiffs

          have also retained counsel experienced in handling consumer lawsuits, complex le-

          gal issues, and class actions. Neither Plaintiffs nor Plaintiffs’ counsel have any in-

          terests which might cause them not to vigorously pursue the instant class action

          lawsuit.

       E. Superiority: A class action is superior to the other available means for the fair and

          efficient adjudication of this controversy because individual joinder of all members

          would be impracticable. Class action treatment will permit a large number of simi-




                                              9
Case 1:21-cv-04104-DG-JRC Document 1 Filed 07/21/21 Page 10 of 19 PageID #: 10




             larly situated persons to prosecute their common claims in a single forum effi-

             ciently and without unnecessary duplication of effort and expense that individual

             actions would engender.

   65. Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure is also

      appropriate in that the questions of law and fact common to members of Plaintiff Classes

      predominate over any questions affecting an individual member, and a class action is

      superior to other available methods for the fair and efficient adjudication of the

      controversy.

   66. Depending on the outcome of further investigation and discovery, Plaintiffs may, at the

      time of class certification motion, seek to certify a class(es) only as to particular issues

      pursuant to Fed. R. Civ. P. 23(c)(4).

                                       CAUSES OF ACTION

                                          FIRST COUNT

               Individually and on behalf of all other similarly situated
     VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §
                                      1692c(c)

   67. Plaintiffs repeat, reiterate, and incorporate the allegations contained in all preceding

      paragraphs of this Complaint with the same force and effect as if the same were fully set

      forth at length herein.

   68. 15 U.S.C. § 1692c(c) prohibits a debt collector from communication after notification that

      the consumer refuses to pay the debt or that the consumer wants collector to cease

      communication.




                                               10
Case 1:21-cv-04104-DG-JRC Document 1 Filed 07/21/21 Page 11 of 19 PageID #: 11




   69. Defendant is in violation of 15 U.S.C. §1692c(c) by refusing to grant Plaintiffs’ requests

      to not send Plaintiffs documentation regarding the alleged debts, despite Plaintiffs’ requests

      in Plaintiffs’ cease and desist letters.

   70. As a result of Defendant’s violations of the FDCPA, Plaintiff has been damaged and is

      entitled to damages in accordance with the FDCPA.

                                          SECOND COUNT

               Individually and on behalf of all other similarly situated
     VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §
                                  1692d – preface

   71. Plaintiffs repeat, reiterate, and incorporate the allegations contained in all preceding

      paragraphs of this Complaint with the same force and effect as if the same were fully set

      forth at length herein.

   72. 15 U.S.C. § 1692d – preface prohibits a debt collector from engaging in conduct the natural

      consequence of which is to harass, oppress, or abuse any person.

   73. Defendant is in violation of 15 U.S.C. §1692d – preface by refusing to grant Plaintiffs’

      requests to not send Plaintiffs documentation regarding the alleged debts, despite Plaintiffs’

      requests in Plaintiffs’ cease and desist letters.

   74. As a result of Defendant’s violations of the FDCPA, Plaintiff has been damaged and is

      entitled to damages in accordance with the FDCPA.




                                                 11
Case 1:21-cv-04104-DG-JRC Document 1 Filed 07/21/21 Page 12 of 19 PageID #: 12




                                          THIRD COUNT

               Individually and on behalf of all other similarly situated
     VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §
                                   1692e - preface

   75. Plaintiffs repeat, reiterate, and incorporate the allegations contained in all preceding

      paragraphs of this Complaint with the same force and effect as if the same were fully set

      forth at length herein.

   76. 15 U.S.C. § 1692e – preface prohibits a debt collector from using false, deceptive, or

      misleading representation or means in connection with a debt collection.

   77. Defendant is in violation of 15 U.S.C. §1692e – preface by refusing to grant Plaintiffs’

      requests to not send Plaintiffs documentation regarding the alleged debts, despite Plaintiffs’

      requests in Plaintiffs’ cease and desist letters.

   78. As a result of Defendant’s violations of the FDCPA, Plaintiff has been damaged and is

      entitled to damages in accordance with the FDCPA.

                                         FOURTH COUNT

               Individually and on behalf of all other similarly situated
     VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §
                                     1692e(10)

   79. Plaintiffs repeat, reiterate, and incorporate the allegations contained in all preceding

      paragraphs of this Complaint with the same force and effect as if the same were fully set

      forth at length herein.

   80. 15 U.S.C. § 1692e(10) prohibits a debt collector from making any false representation or

      deceptive means to collect a debt or obtain information about a consumer.




                                                 12
Case 1:21-cv-04104-DG-JRC Document 1 Filed 07/21/21 Page 13 of 19 PageID #: 13




   81. Defendant is in violation of 15 U.S.C. §1692e(10) by refusing to grant Plaintiffs’ requests

      to not send Plaintiffs documentation regarding the alleged debts, despite Plaintiffs’ requests

      in Plaintiffs’ cease and desist letters.

   82. As a result of Defendant’s violations of the FDCPA, Plaintiff has been damaged and is

      entitled to damages in accordance with the FDCPA.

                                           FIFTH COUNT

               Individually and on behalf of all other similarly situated
     VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §
                                   1692f – preface

   83. Plaintiffs repeat, reiterate, and incorporate the allegations contained in all preceding

      paragraphs of this Complaint with the same force and effect as if the same were fully set

      forth at length herein.

   84. 15 U.S.C. § 1692f – preface prohibits a debt collector from using any unfair or

      unconscionable actions in connection with the collection of a debt.

   85. Defendant is in violation of 15 U.S.C. § 1692f – preface by refusing to grant Plaintiffs’

      requests to not send Plaintiffs documentation regarding the alleged debts, despite Plaintiffs’

      requests in Plaintiffs’ cease and desist letters.

   86. As a result of Defendant’s violations of the FDCPA, Plaintiff has been damaged and is

      entitled to damages in accordance with the FDCPA.

                                DEMAND FOR TRIAL BY JURY

   87. Plaintiff hereby respectfully requests a trial by jury for all claims and issues in its

      Complaint to which it is or may be entitled to a jury trial.




                                                 13
Case 1:21-cv-04104-DG-JRC Document 1 Filed 07/21/21 Page 14 of 19 PageID #: 14




                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiffs demand judgment from Defendant as follows:

   A. Awarding Plaintiffs and the Class statutory damages;

   B. Awarding Plaintiffs and the Class costs of this Action, including reasonable attorneys’

      fees and expenses;

   C. Awarding pre-judgment interest and post-judgment interest; and

   D. Awarding Plaintiffs and the Class such other and further relief as this Court may deem

      just and proper.



   Dated: July 21, 2021

                                                   Respectfully submitted,



                                                   ____________________
                                                   Subhan Tariq, Esq.
                                                   The Tariq Law Firm, PLLC
                                                   Attorney for Plaintiffs
                                                   34-18 Northern Blvd – Suite 2-25
                                                   Long Island City, NY 11101
                                                   Telephone: (718) 674-1245
                                                   Facsimile: (516) 453-0490
                                                   Email: subhan@tariqlaw.com




                                              14
Case 1:21-cv-04104-DG-JRC Document 1 Filed 07/21/21 Page 15 of 19 PageID #: 15




                                          YIRlflCADON
          John B. Mel MdQO. being duly sworn. deposes and saya:

           I am tho Plaintiff' in tbo abovHntitled 1C1ion- I hive read th, foregoing Complaint and
   know tho conleDU thereof. ·n ,·tame.are true to my knowledge. except u to matter, therein
   statal to be alleged on infonnation and belief' and at those matters, J belim diem to bo true.




                    rc~cdus~
          _,..."'-\,-lo__..;.., 2021




                                                                  CA,.LOS "EGINO PEPIEZ
                                                                Notary ftubffc, State of New York
                                                                      Nt. 01PE8351757
                                                                 Quallfl
                                                                  mlaalon
Case 1:21-cv-04104-DG-JRC Document 1 Filed 07/21/21 Page 16 of 19 PageID #: 16
Case 1:21-cv-04104-DG-JRC Document 1 Filed 07/21/21 Page 17 of 19 PageID #: 17
Case 1:21-cv-04104-DG-JRC Document 1 Filed 07/21/21 Page 18 of 19 PageID #: 18
Case 1:21-cv-04104-DG-JRC Document 1 Filed 07/21/21 Page 19 of 19 PageID #: 19
